         Case 1:18-cv-01551-PLF Document 180 Filed 12/08/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   LUCAS CALIXTO, et al.,

                         Plaintiffs,

                  v.                                     Civil Action No. 18-01551 (PLF)

  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                         Defendants.


                   DEFENDANTS’ MOTION FOR AN EXTENSION
                 OF TIME TO RESPOND TO PLAINTIFFS’ MOTION
              FOR LEAVE TO FILE THE THIRD AMENDED COMPLAINT

       Defendants, by and through undersigned counsel, respectfully move this Court for an

extension of time to file a response to Plaintiffs’ motion to amend their complaint, ECF No. 179,

pursuant to Rule 6(b) of the Federal Rules of Civil Procedure. On November 25, 2020, Plaintiffs

filed their motion for leave to file the third amended complaint, which included Plaintiffs’

proposed eighty-six page complaint as an exhibit. ECF Nos. 179, 179-1. Pursuant to Local Civil

Rule (“Local Rule”) 7(b), Defendants’ response to Plaintiffs’ motion is currently due on

December 9, 2020. Defendants respectfully seek an enlargement of time of 30 days, up to, and

including, January 8, 2021. As discussed below, good cause exists for granting this motion.

       In accordance with Local Rule 7(m), the parties met and conferred, and “Plaintiffs do not

oppose an extension request to January 8 as long as the request includes that Plaintiffs have two

weeks to file the reply to any opposition.” Defendants agree: if Defendants oppose Plaintiffs’

motion, then Plaintiffs’ reply in support of its motion should be due on January 22, 2021.
           Case 1:18-cv-01551-PLF Document 180 Filed 12/08/20 Page 2 of 3




       On November 25, 2020, Plaintiffs filed their motion for leave to file the third amended

complaint, which included Plaintiffs’ proposed eighty-six page complaint as an exhibit. ECF

Nos. 179, 179-1. The parties met and conferred regarding Plaintiffs’ amended complaint, and, as

Plaintiffs acknowledge in their motion, “Plaintiffs were not in a position to provide Defendants

with the proposed Third Amended Complaint in advance of filing.” ECF No. 179, at 1 n.1.

       On July 29, 2020, the Court ordered Plaintiffs to file an amended complaint by

September 8, 2020. ECF No. 170.

              On September 3, 2020, Plaintiffs filed an unopposed motion for an extension of

               time to file the amended complaint. ECF No. 173. On September 4, 2020, the

               Court granted the motion in a minute order and ordered Plaintiffs to file the

               amended complaint on or before September 22, 2020.

              On September 18, 2020, the Court “ordered that the deadline for Plaintiffs to file

               an amended complaint, either with Defendants’ consent or accompanied by a

               motion pursuant to Federal Rule of Civil Procedure 15(a)(2), is extended from

               September 22, 2020, until October 13, 2020.” ECF No. 174.

              On October 9, 2020, the parties filed a joint motion for an extension of time,

               requesting Plaintiffs file the amended complaint by November 4, 2020. ECF No.

               176. The Court granted the motion in a minute order on the same day.

              Finally, on October 30, 2020, the parties filed a joint motion for an extension of

               time to file the amended complaint up to and including November 25, 2020 (ECF

               No. 177), which the Court granted on November 2, 2020 (ECF No. 178).

       Defendants require additional time to review the third amended complaint and assess

Plaintiffs’ allegations. Based on the scope and breadth of the claims, Defendants need time to



                                                 2
           Case 1:18-cv-01551-PLF Document 180 Filed 12/08/20 Page 3 of 3




confer with the client agency and determine how best to respond. Moreover, undersigned

counsel is responsible for numerous other filings over the next two months, including appellate

briefs and several dispositive motions.

       In sum, Defendants respectfully request an extension to respond to Plaintiffs’ motion for

leave to file the third amended complaint from December 9, 2020, up to, and including, January

8, 2021.

       A proposed order accompanies this motion.

Dated: December 8, 2020                      Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                             DANIEL F. VAN HORN, D.C. Bar No. 924092
                                             Chief, Civil Division

                                             BY: /s/ Sean P. Mahard
                                             SEAN P. MAHARD, CT Bar No. 436524
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             Civil Division
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2574
                                             sean.mahard@usdoj.gov

                                             Counsel for Defendants




                                                3
        Case 1:18-cv-01551-PLF Document 180-1 Filed 12/08/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   LUCAS CALIXTO, et al.,

                         Plaintiff,

                  v.                                      Civil Action No. 18-01551 (PLF)

  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                         Defendants.


                                      [PROPOSED] ORDER

       UPON CONSIDERATION of Defendants’ request for an extension of time, Plaintiffs’

response, and the entire record herein, it is hereby

       ORDERED that the motion is GRANTED; and it is further

       ORDERED that Defendants shall file any opposition to Plaintiffs’ Motion for Leave to

File Third Amended Complaint by January 8, 2021, and Plaintiffs shall file any reply by January

22, 2021.



SO ORDERED.



_________________________                              ____________________________
Date                                                   PAUL L. FRIEDMAN
                                                       United States District Judge
